Citation Nr: 1620484	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  12-34 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the Veteran's request to reopen a claim for entitlement to service connection for a neck disability. 

In April 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In March 2015, the Board reopened and remanded the claim of entitlement to service connection for a neck disability.


FINDING OF FACT

A current neck disability is not the result of an injury or a disease incurred in active service. 


CONCLUSION OF LAW

The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify was initially satisfied by a pre-adjudication letter sent to the Veteran in March 2010.  

The duty to assist was also met in this case.  The service treatment records are in the claims file and all pertinent VA and identified private treatment records have been obtained and associated with the file.  A VA examination with respect to the issue on appeal was obtained in June 2015.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file; it considers all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

There was also substantial compliance with the Board's March 2015 remand instructions, as an adequate VA examination was conducted; additional VA treatment records were obtained; and efforts were made to obtain identified private treatment records.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board notes that the most recent effort to obtain private records, including private treatment records relating to a May 2007 motor vehicle accident was unsuccessful, as the Veteran did not respond to VA's June 2015 letter requesting his authorization for the consent of their release. 

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  As VA has substantially complied with the notice and assistance requirements, the Veteran is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In this case, the Veteran contends that his current neck disability is related to service.  More specifically, in written statements and testimony before the Board, he hasa asserted that his current neck disability was caused by an incident in service when an armored, water-tight door fell off its hinges and fell onto his head, neck, and shoulders.

The record shows that the Veteran has a current cervical spine disability, as VA treatment records and examinations show diagnoses of cervical spondylosis and cervical spinal stenosis, as well as surgery for the same.  Service treatment records also document that the Veteran was injured when a door fell on him in service in May 1976.  Thus, the remaining question is whether his current disability had its onset in service or is otherwise the result of a disease or injury in service to include injury sustained when the door fell on him.

Regarding in-service incurrence, the available service treatment records are silent for chronic neck complaints or diagnosis, despite other complaints.  They further show that, while the Veteran sustained injury when a door fell when it came off its hinges in May 1976, the injury was to his left shoulder and arm; there was no mention of a neck or head injury at that time.  On the contrary, the service treatment records refer to the left shoulder, arm, and biceps, but do not mention the head or neck.  In May 1976, there was an isolated complaint that the Veteran's "neck feels tight."  However, that symptom was reported in conjunction with others, and he was diagnosed with pharyngitis and reactive hypertension at that time; he was not found to have any neck disability, nor did he report any neck injury.  In this regard, that treatment occurred after the door fell on the Veteran's left side, and the Board finds that had the Veteran sustained a neck injury during the door incident two weeks prior, he would have reported it when seeking treatment for symptoms including a tight neck.  Indeed, the record shows that the Veteran did report prior injury when seeking treatment for other disabilities.  For instance, in June 1978, when the Veteran sought treatment for knee pain, he specifically reported that he fell down stairs a year prior.  That fall was again noted in August 1979 during treatment for knee pain.  

The Board is also notes a complaint of neck pain made in conjunction with complaints of pain in the mid sternum and left shoulder in January 1976.  However, physical examination of the neck was normal, and a review of the associated medical records show that the primarily complaint was pain related to the chest and sternum that radiated.  No neck disability was diagnosed, and the Veteran has specifically alleged that his current neck disability is related to the door falling on him which occurred months later in May 1976.  In any event, during a September 1978 service examination, the Veteran affirmatively denied a head injury and did not otherwise report chronic neck problems or a neck injury.  Clinical evaluation of the neck at that time was normal, as it was during a June 1979 separation examination.

Also probative is the Veteran's post-service denial of any "past serious injury" when he sought private treatment after wrenching his neck in March 1986.  While he did report chiropractic treatment three years prior for reported "discs out of place," he did not report any neck or head injury sustained in service when a door fell on his head, or otherwise relate his neck pain to service.  Nor did he report chronic neck problems since service.  On the contrary, he stated that he had had not problems in the past three years.  Imaging at that time revealed no obvious narrowing or deformity, although the x-ray was noted to be of poor quality.  The Veteran again received private treatment for neck pain in May 1986 after he flexed/extended his neck while catching himself falling at work.  However, he similarly did not report any prior neck injury in service.

Indeed, it was not until November 1991, in conjunction with a claim for VA benefits, that the Veteran first reported that he sustained a "[b]roken neck when hit by armored door that 'fell off hinges' & hit me across left shoulder & head, separating left shoulder."  He further claimed at that time that a chiropractor informed him that he had sustained a neck fracture at the 3rd vertebra as a result of that incident.  However, when the Veteran again sought treatment for various problems including the neck in September 2002, his accident history included only an October 1997 work-related injury involving the shoulders; he did not report the claimed incident in service.

The Board observes other inconsistencies in the record that call into question the credibility or reliability of the Veteran's reporting.  For instance, while the Veteran states in support of his current claim that he did not experience headaches until he was hit in the head and neck in May 1976, the record shows that on a service examination report in April 1976, the Veteran reported "bad headaches."  He similarly reported headaches in March 1976.  Thus, contrary to his current claims, the record shows that headaches were a problem for the Veteran prior to the May 1976 incident.  In fact, in August 1976, the Veteran stated that he had no headaches prior to reporting to his ship in March 1976; he did not report an absence of headaches prior to a head injury, nor did he report any head injury.  Also significant is the fact that when the Veteran continued to receive treatment in service for headaches after the door incident, he did not report any head injury from the same.  Instead, his headaches were noted to be related to tension, job stress, or vision problems.  The Board also observes that as a result of his headache complaints, he underwent imaging of the skull in June 1976, which was normal.  The Board finds it likely that, had the Veteran sustained injury to his head and neck in May 1976 when the door fell on him-a door of substantial weight, as he asserted in his November 1991 claim-imaging of the head and neck would have been performed, as it was in conjunction with his headache complaints and as it was with his left shoulder injuries sustained when the door fell.

The Veteran also testified in April 2014 that x-rays of his neck were performed in service but did not show anything wrong.  He similarly reported undergoing neck imaging in service in a December 2012 written statement.  However, in his earlier November 1991 neck service connection claim, he stated that he did not think x-rays of the neck were taken.  The Veteran also testified that he tried to report his neck problems at separation but was told that he was trying to cheat the government.  Such an assertion is belied, however, by the Veteran's affirmative reporting of other health problems during service examinations, including one in September 1978.  The Board also notes that in August 1979, with respect to the Veteran's knee complaints, it was expressly noted that while the Veteran was deemed fit for duty, if he had problems in the future he would be able to get VA treatment since the knee problems were related to a fall down a ladder aboard ship while on active duty.  Such evidence is in contrast to the Veteran's report that he was discouraged from seeking VA benefits.  The Board has also considered the Veteran's assertion that he was given pain pills in service so he was not aware he had a problem.  However, such a claim does not reconcile with the Veteran's various reports of pain in service relating to places other than the neck.

Based on the foregoing, the Board finds that the statements offered by the Veteran to establish in-service incurrence of a neck injury are not credible in light of the contradictory evidence and inconsistent statements of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  While the Board acknowledges that a door fell on the Veteran in May 1976, in the absence of credible evidence, it finds that the Veteran did not sustain a neck injury at that time. 
Furthermore, even if the Board were to concede in-service injury to the neck, the more persuasive medical evidence in this case is against a nexus between service and the Veteran's current disability.  In June 2015, a VA examiner found no link between the Veteran's neck disability and his claimed in-service injury based on an absence of evidence in the service treatment records of involvement of the neck when the door fell on the Veteran's left side in May 1976; an absence of complaints of neck pain during subsequent service examinations; and evidence that the Veteran had headache both prior to and after the May 1976 door incident.  Thus, the examiner concluded that the Veteran's neck problems, including spondylosis and stenosis of the cervical spine, most likely occurred after his active service.  The foregoing opinion was based upon examination of the Veteran and a review of the record, and the examiner considered the Veteran's reported history of an injury in service.  Moreover, the opinion is supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, reasoning for the conclusion that contributes to the probative value of a medical opinion).  Thus, it is afforded great probative weight.

On the contrary, a May 2014 private opinion submitted from the Veteran's chiropractor is considered less probative.  In this regard, while the chiropractor opined that, on a more probably than not basis, the Veteran's current neck and back problems are a result of steel ship's door that struck him from behind in the head, shoulder, and back in May of 1976, he did not provide a rationale for his conclusion.  See Nieves-Rodriguez v. Peake at 304; Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  Additionally, although the chiropractor asserted familiarity with the Veteran's health history, no explanation was provided as to why the current neck "problems" were likely the result of the incident in service, as opposed to subsequent injuries noted in the claims file.  As the opinion makes no mention of a work injury where the Veteran wrenched his neck in March 1986 or a May 2007 motor vehicle accident, the Board cannot be sure that the chiropractor considered evidence regarding these incidents in forming his opinion.  In any event, as the Board does not find the Veteran's account of sustaining a head and neck injury in May 1976 to be credibly supported by the record, such an opinion based on that account is not probative.

The Board has considered the various lay statements submitted by the Veteran in support of his claim but finds them to lack probative value.  In this regard, none of the statements provides credible evidence of a neck injury sustained in service when a door fell on the Veteran.  For example, a June 2011 statement from A.M., an individual who served with the Veteran in 1978 and 1979, indicates that the Veteran reported to him in service that a water tight door had fallen on top of him and that the Veteran complained about his "aches and pains" during that time.  However, that general statement does not mention a neck injury sustained when the door fell.  A February 2011 statement from M.C., an individual who grew up with the Veteran prior to service and then lived next door to him in Bremerton, Washington, from December 1982 to January 1984, only relates awareness of the Veteran having neck problems and severe headaches "[d]uring my time in Bremerton," which is post service.  It does not mention a neck injury in service or chronic neck problems since service.  A separate February 2011 statement from a different individual who served with the Veteran reports only that the Veteran told him "a couple of years ago" that he hurt his neck on a previous ship; he does not indicate a contemporaneous report by the Veteran or personal knowledge in service of such an injury.  Thus, the foregoing statements are not persuasive and outweighed by the absence of complaints or reports of a neck injury in the service treatment records, as well as the Veteran's contemporaneous denial of prior serious injury made in March 1986 in furtherance of treatment.

While the Veteran contends that his neck disability was caused by or related to service, to include his claimed neck injury therein, there is no indication that he has specialized training or medical expertise to render such opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of musculoskeletal neck disorders are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his neck disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current neck disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). Thus, the Veteran's own opinions regarding the etiology of his current neck disability are not competent medical evidence.

Finally, there is no objective evidence of arthritis in the cervical spine within one year of the Veteran's separation of service.  On the contrary, imaging of the neck in March 1986 time revealed no obvious narrowing or deformity.  Thus, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a).

In sum, the Board finds that the preponderance of the competent, credible, and probative evidence is against the claim, and service connection for a neck disability must be denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a neck disability is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


